Citation Nr: 0917677	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The Board notes that in April 2004 and November 2006 
documents, the Veteran requested a hearing before a Veterans 
Law Judge sitting at the RO; however, in January 2008, he 
withdrew his hearing request and indicated that he wished his 
appeal to be forwarded to the Board for a decision.  
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  There is no evidence that the Veteran has a service-
connected disability resulting in blindness in both eyes; 
residuals of an organic disease or injury; or the loss or 
loss of use of one upper extremity; and, his service-
connected disabilities of residuals of cold injuries to the 
bilateral lower extremities do not result in the loss, or 
loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 

2.  There is no evidence that the Veteran has a service-
connected disability resulting in vision of 5/200 or less in 
both eyes or the loss of use of both hands.  


CONCLUSION OF LAW

The criteria for specially adapted housing or a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.809, 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In a July 2005 letter, 
the Veteran was informed of the evidence and information 
necessary to substantiate his claim for specially adapted 
housing or special home adaptation grant.  Additionally, the 
July 2005 letter, as well as a December 2003 letter, advised 
him of his and VA's respective responsibilities in obtaining 
such evidence and information.

While proper VCAA notice was not provided to the Veteran 
until after the initial unfavorable AOJ decision was issued 
in September 2003, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the December 2003 and July 2005 letters 
were issued, the Veteran's claim was readjudicated in the 
March 2004 statement of the case and the July 2005, May 2006, 
November 2007, and February 2009 supplemental statements of 
the case.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured and the Board finds that VA 
has fully complied with its duty to notify.

The Board notes that the Veteran was not advised of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  However, as the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's claim, any question as to the appropriate effective 
date to be assigned is rendered moot.  Therefore, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

Relevant to the duty to assist, the Veteran's VA and private 
treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with VA examinations 
in October 2002, May 2004, and October 2007, which are 
adequate to adjudicate his claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran claims that he has loss of use of his lower 
extremities as a result of his service-connected residuals of 
cold injuries to the bilateral lower extremities and, as 
such, is entitled to specially adapted housing or, in the 
alternative, a special home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

The Veteran is service-connected for residuals of cold 
injuries to the bilateral lower extremities, each separately 
evaluated as 30 percent disabling, effective August 21, 2001.  
As of April 5, 2004, the Veteran has been awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Therefore, the evidence 
establishes that the Veteran has a permanent and total 
service-connected disability.  

To qualify for specially adapted housing, in addition to 
having a permanent and total service connected disability, 
the Veteran must have one of the four conditions listed above 
in 38 C.F.R. § 3.809.  There is no evidence that the Veteran 
has blindness in both eyes, residuals of an organic disease 
or injury, or the loss or loss of use of one upper extremity.  
Rather, the Veteran contends that he has loss of use of both 
of his lower extremities as a result of his service-connected 
disabilities which affects the functions of balance or 
propulsion so as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63.

Private treatment records dated in 1998 and 1999 reflect 
treatment for severe arthritis of both knees. 

At his October 2002 VA examination, objective neurological 
evaluation of the lower extremities revealed the presence of 
impaired feeling of pinprick and touch.  There was also 
increased numbness and slight motor weakness.  Mild pain and 
stiffness were noted in the Veteran's feet, but there was no 
unusual deformity or swelling of the joints.  Peripheral 
pulses were slightly impaired on both sides.  X-rays of the 
Veteran's feet showed mild degenerative changes, which the 
examiner noted were suspected to be from the aging process.  

A May 2003 VA treatment record shows that the Veteran had 
degenerative joint disease of both knees and residuals of 
cold injuries to both feet.  He wore support braces on both 
ankles. 

At his May 2004 VA examination, the Veteran complained of 
arthritis in several joints with increased problems with his 
lower extremities, which were getting progressively more numb 
with increased tingling and burning.  It was noted that he 
was using a walking cane for the past year for balance and 
support.  Upon physical examination, it was noted that the 
Veteran's gait was slow with the use of a walking cane.  
Peripheral vessels revealed impaired pulsation in both his 
legs and feet.  Neurological examination showed increased 
numbness, tingling, and burning in both his legs and feet.  

In July 2005, VA treatment records reflect the Veteran's 
complaint that his feet and ankles burn if he walks up his 13 
steps or when he is standing.  

In a July 2007 Application in Acquiring Specially Adapted 
Housing or Special Home Adaptation Grant, the Veteran 
indicated that he needed such benefits as he would be 
confined to his home, which sits 13 steps off the ground, 
after he had bilateral knee surgery later that month.

At his October 2007 VA examination, the Veteran described his 
symptoms as intermittent burning, tingling, and numbness to 
his lower extremities that occurred three to four times a 
week and may last several hours.  He further indicated that 
he experienced flare-ups of worsening tingling and burning on 
a weekly basis that may last for several hours and include 
pain, weakness, and functional loss.  It was noted that the 
Veteran had problems climbing stairs.  Upon physical 
examination, there was trace to 1+ pretibial edema in the 
left lower extremity.  There was no heat, swelling, or 
erythema in the foot itself.  There were decreased bilateral 
pedal pulses, dorsalis pedis.  There was no muscle wasting of 
either lower extremity.  Deep tendon reflexes were 1+ in the 
knees and ankle jerks.  Sensation was decreased to sharp and 
dull touch in the lower extremities below both knees and 
feet.  The Veteran's gait was antalgic.  He self-reported 
that he was using a cane to walk because of his knee 
replacements, which he had done in July 2007.

A November 2007 electromyograph/nerve conduction velocity 
testing revealed that the left superior peron anti sensory 
and the right superior peron anti sensory nerves showed no 
response.  The left sural anti sensory and the right sural 
anti sensory nerves also showed no response.  The remaining 
nerves were within normal limits and there was no evidence of 
electrical instability of any examined muscles.  The 
impression was an abnormal study with evidence of axonal 
peripheral sensory neuropathy. 

While there is evidence that the Veteran has decreased 
sensation in his feet with numbness, tingling, and burning as 
a result of his service-connected cold injury residuals, the 
Board finds that the evidence does not demonstrate the loss 
of use of both of his lower extremities as a result of his 
service-connected disabilities which affects the functions of 
balance or propulsion so as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.  

Specifically, while the Veteran has, at times, worn ankle 
braces for support and used a cane to assist with his 
mobility, the evidence does not show that there is no 
effective function remaining in his service-connected lower 
extremities other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with the use of a suitable prosthetic appliance.  
For example, there is no evidence of complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot-drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of that 
nerve.  See 38 C.F.R. 
§ 3.350(a)(2).

Additionally, the evidence shows that the Veteran uses an 
assistive device, namely a cane, as a result of his 
nonservice-connected bilateral knee disabilities.  In fact, 
in his July 2007 application, the Veteran indicated that he 
would be confined to his home after he had bilateral knee 
surgery later that month and, at the October 2007 VA 
examination, he self-reported that he was using a cane to 
walk because of his bilateral knee replacements.

Therefore, the Board finds that there is no evidence that the 
Veteran has loss of use of either lower extremity so as his 
locomotion is precluded without the aid of braces, crutches, 
canes, or a wheelchair due to his service-connected cold 
injury residuals of the bilateral lower extremities.  As 
such, the Board finds the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing have not been met.

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  In order for a Veteran to be 
entitled to a certificate of eligibility for assistance in 
acquiring special home adaptation, he or she must be entitled 
to compensation for permanent and total disability that (1) 
is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The evidence of record in this case fails to demonstrate that 
the Veteran has a service-connected disability resulting in 
vision of 5/200 or less in both eyes or the loss of use of 
both hands.  Therefore, a special home adaptation grant is 
not warranted.

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to specially adapted housing or special home 
adaptation grant is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


